Citation Nr: 0107329	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for residuals of oral 
surgery.  

Entitlement to service connection for a disorder manifested 
by hypoglycemia.  

Entitlement to service connection for residuals of a 
vasectomy.  

Entitlement to service connection for hiatal hernia.  

Entitlement to service connection for a disorder manifested 
by a fatty liver.  

Evaluation of residuals of cholecystectomy, rated as no 
percent disabling.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran's oral surgery shown during active service 
was undergone in June 1992, involved odontectomy of teeth #1, 
16, and 17, and was not induced by dental trauma, combat or 
prisoner of war internment.  

2.  The veteran is not shown to suffer from current chronic 
hypoglycemia.  

3.  The inservice vasectomy was elective and not due to 
disease or injury.  

4.  Hiatal hernia was recorded on an upper endoscopy report 
during active service.  

5.  A fatty liver that was shown during active service is 
without any current liver dysfunction.  

6.  The current residuals of a cholecystectomy are shown to 
be non-symptomatic.  


CONCLUSIONS OF LAW

1.  Residuals of odontectomy, teeth #1, 16, 17, do not meet 
the requirements of service connection for treatment 
purposes.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.381 
(2000).  

2.  A chronic disability manifested by hypoglycemia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2000).  

3.  Chronic residuals of a vasectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

4.  A hiatal hernia was incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  A chronic disability manifested by a fatty liver was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

6.  Residuals of a cholecystectomy are no percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7318 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that, in January 1996, the 
veteran complained of a long history of light-headedness and 
dizziness after eating for several hours, relieved by taking 
sugar.  Hypoglycemia was to be ruled-out.  A glucose 
tolerance test was consistent with symptomatic hypoglycemia.  
He also had symptoms of chronic fatigue and a battery of 
laboratory testing was to be done.  In September 1996, he 
requested a vasectomy.  In March 1997, it was noted that, 
after 5 years of marriage, he had 3 children and he desired 
an elective vasectomy.  In June 1997, he underwent bilateral 
vasectomy.  In October 1997, he was seen for a possible 
ulcer.  Gastroesophageal reflux disease versus peptic ulcer 
disease was assessed.  The symptoms reportedly had developed 
after a recent weight gain.  He described burning pain in the 
epigastrium.  Pursuant to complaints of right upper quadrant 
pain in November 1997, an abdominal ultrasound study showed 
increased echogenicity consistent with fatty liver without 
focal lesions and intra or extra hepatic biliary ductal 
dilatation.  The common duct measurement was termed normal.  
The gallbladder showed changes consistent with cholesterol 
polyps.  The impressions were findings consistent with fatty 
liver and gallbladder cholesterosis.  An endoscopy report in 
December 1997 reflected mild distal esophagitis and hiatal 
hernia.  In January 1998, it was indicated that he needed 
gallbladder surgery.  He was prepared for laparotomy 
cholecystectomy and liver biopsy.  He underwent the 
cholecystectomy for chronic cholecystitis and cholelithiasis 
and a core biopsy that showed steatosis of the liver.  In 
February 1998, he complained of constipation but 
postoperative pain had been decreasing over the previous week 
following the cholecystectomy and he denied right upper 
quadrant pain similar to preoperative episodes.  He 
reportedly looked good and was found to be doing well.  

The service dental records show, in June 1992, malposition of 
teeth #1, 16 and impaction of tooth #17.  Extraction was 
recommended and accomplished.  Decay was also noted as 
affecting tooth #17.  Odontectomy, teeth #1, 16, 17, was 
diagnosed.  Later dated dental records show treatment 
recommendations for cavities affecting various teeth.  

On a VA genitourinary examination in April 1998, history was 
recorded that the veteran suffered from chronic, intermittent 
testicular swelling following his elective vasectomy during 
active service.  It was reported that this gradually 
resolved.  Since that time, he had had no problem with 
localized pain, redness, swelling, or drainage.  He denied 
any pain with intercourse.  He denied any bladder outlet 
obstructive symptoms such as urgency, frequency, or nocturia.  
There was no blood in his urine.  There was no history of 
bladder or kidney infections.  There was no history of 
stones.  There was no sexual dysfunction.  The examination of 
the external genitalia revealed a normal appearing male with 
no penile lesions, normal size, shape and consistency of the 
testes without nodularity, no evidence of epididymal 
thickening, no scrotal skin changes, and no inguinal hernia.  
Asymptomatic vasectomy was diagnosed.  

On a VA medical examination in April 1998, the veteran was 
shown to have had a vasectomy, oral surgery and a 
cholecystectomy.  He had had abdominal pain and epigastric 
burning that he was told was reflux.  An endoscopy was done 
which he stated showed a hiatal hernia.  He stated that his 
abdominal pain had not improved and food could worsen it.  He 
stated that hypoglycemic episodes had been diagnosed during 
active service and he was placed on a low-sugar, high-
protein, no caffeine, no dairy product diet.  He did not 
describe feelings other than tiredness and occasional 
feelings that he would pass-out.  He reportedly had gained 10 
pounds since separation from active service.  On the physical 
examination, his abdomen was shown as obese, soft and 
nontender.  There were no masses, hernias, or organomegaly.  
Previous surgical scars were noted.  An upper 
gastrointestinal 
X-ray series revealed a normal esophagus in course and 
caliber.  There was normal motility and pliability at all 
levels.  The usual maneuvers failed to evoke hiatal hernia or 
reflux.  X-rays showed no abnormality of the esophagus, 
stomach or duodenum.  Multiple surgical clips were visualized 
in the region of the gallbladder bed.  The impression was no 
reflux or esophageal "dis-motility" visible and 
unremarkable findings.  Other laboratory results showed that 
glucose was negative in the urine sample and within normal 
limits in the blood chemistry serum sample.  Screening for 
hepatitis was shown to be negative.  No liver function 
abnormality was identified.  The final diagnoses were status 
post cholecystectomy, dyspepsia with normal upper 
gastrointestinal X-ray series, and no reflux or dyspepsia by 
upper gastrointestinal X-ray series.  

On a VA dental examination in April 1998, it was stated that 
the veteran's wisdom teeth were removed in 1992.  He had 
normal motion of the mandible with no limitations of 
movement, no cavities, good oral hygiene with no 
periodontosis, normal occlusion and normal temporomandibular 
joint.  He reportedly had no subjective complaints and 
reportedly had his wisdom teeth removed during active service 
with no complications.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and where an opinion 
is used to link the current disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "disability" means "impairment in earning capacity" 
resulting from diseases or injuries incurred in active 
service and their residual conditions.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  

Oral Surgery Residuals

At the time the veteran submitted his claim for residuals of 
oral surgery, regulations provided that service connection 
would be granted for disease or injury of individual teeth 
and the investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  Subsequent to submission of all evidence and 
issuance of the Statement of the Case in December 1998, the 
regulations governing service connection and outpatient 
treatment of dental disabilities were amended, effective June 
8, 1999.  The Board will proceed with its decision despite 
these revisions, as it appears that the revised regulations 
include a substantive expansion of the bases for eligibility 
for outpatient dental treatment, and as such, the veteran and 
his claim will not be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to amendment, the regulations provided, at 38 C.F.R. 
§ 4.149, that treatable carious teeth and replaceable missing 
teeth could be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  This definition is 
retained in the amended regulations, but now appears at 38 
C.F.R. § 3.381(a) rather than at 38 C.F.R. § 4.149, which has 
been removed.  38 C.F.R. § 3.381 now also provides that the 
rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred in 
or aggravated in the line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2000).

Further, the amended regulations provide for service 
connection, for treatment purposes, of teeth filled or 
extracted more than 180 days after service entry.  The 
regulation notes, at 38 C.F.R. § 3.381(e)(3), that third 
molars will not be service-connected for treatment purposes 
unless disease or pathology developed after 180 days or more 
of active service, or unless the removal was due to dental 
trauma.  In addition, teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  

The veteran had the oral surgery at issue for odontectomy of 
teeth #1, 16, 17 in June 1992.  He entered active service in 
February 1992, approximately 3 months previously.  Teeth # 1, 
16 and 17 are third molars, the extraction of which is 
excluded from service connection for treatment purposes 
unless due to inservice trauma, combat and/or prisoner of war 
internment, or due to disease/pathology after 180 days of 
active service.  Since these teeth were extracted about 3 
months following entrance, and the extractions were not due 
to dental trauma, combat or prisoner of war internment, the 
residuals of this oral surgery are not subject to service 
connection for treatment purposes.  There is no other oral 
surgery coincident with active service either claimed or 
shown.  Hence, the requirements for service connection for 
treatment purposes of his oral surgery in June 1992, wholly 
or partly, are not met.  

Hypoglycemia

Hypoglycemia was shown during active service, in January 
1996, but it was not shown subsequently, during active 
service, and is not shown currently.  During active service 
subsequent to January 1996, the veteran did not register any 
of the complaints that were related to the finding of 
hypoglycemia in January 1996.  The VA examination reflected 
his complaints of tiredness and occasional feelings that he 
was about to pass out, but the laboratory values for glucose 
in urine and by blood chemistry, in serum, were within the 
normal range.  There was no indication based on the medical 
evidence that any sugar level abnormality by blood or urine 
was present.  In other words, hypoglycemia as shown during 
active service was temporary on the basis of the complete 
medical evidence, and is not currently shown.  Without the 
presence of a current disability, the requirements of service 
connection are not met.  Hypoglycemia falls into this 
category.  

Vasectomy Residuals

The veteran's inservice vasectomy was performed at the 
veteran's surgical election for sterility and, as such, does 
not fall into the usual category of inservice disease or 
injury.  There is no inservice indication that there were any 
surgical complications from the vasectomy.  The current 
genitourinary examination is completely normal.  
Specifically, he reported no current problem with localized 
pain, redness, swelling, or drainage.  He denied any pain 
with intercourse and any bladder outlet obstructive symptoms.  
Externally, he was normally appearing without penile lesions, 
with normal size, shape and consistency of the testes without 
nodularity, and without epididymal thickening, scrotal skin 
changes, and inguinal hernia.  His vasectomy is medically 
termed asymptomatic.  There are no medically identified 
disabling residuals from the vasectomy other than the planned 
consequences of elective sterilization.  In the absence of 
disability due to disease or injury from the inservice 
vasectomy, the requirements for service connection are not 
met.  The Board again notes that the vasectomy was elective 
and not related to a disease or injury.  See VAOPGCPREC 5-89.  

Hiatal Hernia

The service medical records show that the veteran had a 
hiatal hernia that was shown on an endoscopy report in 
December 1997.  Nevertheless, the current examination, to 
include an upper gastrointestinal X-ray series, shows no 
pertinent abnormality.  That examination noted the history of 
the inservice findings.  His complaints of abdominal pain 
were noted.  The upper gastrointestinal X-ray series revealed 
a normal esophagus in course and caliber.  There was normal 
motility and pliability at all levels.  The usual maneuvers 
failed to evoke hiatal hernia or reflux.  The explicit 
impression was no reflux or esophageal "dis-motility" 
visible and unremarkable findings.  However, the Board is 
under an obligation to balance the evidence.  The inservice 
endoscopic examination was a more precise test.  Based on the 
inservice test, the Board concludes that a chronic condition 
was identified and that service connection is warranted.  

Fatty Liver

The service medical records reveal a fatty liver by abdominal 
ultrasound testing in November 1997.  He later underwent a 
core liver biopsy that confirmed the condition, termed 
steatosis.  It was also shown that there was no liver 
dysfunction in the form of focal lesions or biliary ductal 
dilatation.  Subsequently, he denied right upper quadrant 
pain similar to episodes prior to his surgery.  He reportedly 
looked good and was found to be doing well.  Currently, fatty 
liver has not been confirmed or ruled-out, but a liver 
disability from disease or injury is not shown to be present.  
The laboratory studies with respect to hepatitis are negative 
for disease.  Liver dysfunction has not been detected on the 
basis of the complete laboratory work-up in conjunction with 
the current VA examination.  A fatty liver, in and of itself, 
is not shown to be in a category of disability in the sense 
that there is an impairment in earning capacity.  In the 
absence of a liver disability associated with a fatty liver, 
the requirements of service connection are not met.  


Cholecystectomy

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

This is a case where service connection was granted for 
residuals of a cholecystectomy (gall bladder removal) and 
assigned the rating of zero percent disabling pursuant to an 
original claim received from the veteran, and he has timely 
appealed the rating.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determination, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).

A noncompensable evaluation may be assigned for non- 
symptomatic removal of the gall bladder, 10 percent with mild 
symptoms, and 30 percent with severe symptoms.  38 C.F.R. 
§ 4.114; Diagnostic Code 7318 (2000).  

The current and only rating examination showed that the 
veteran has recovered from his inservice cholecystectomy with 
virtually no disabling residuals.  His abdomen was shown as 
obese, soft and nontender.  There were no masses, hernias, or 
organomegaly.  Previous surgical scars were noted.  Multiple 
surgical clips were visualized in the region of the 
gallbladder bed.  There was a notation of "dyspepsia" in 
the diagnosis but it was clarified that there was no evidence 
of dyspepsia on the upper gastrointestinal X-ray series.  On 
the basis of this examination, residuals of the 
cholecystectomy are symptom-free.  Since non-symptomatic 
removal of the gall bladder is rated noncompensable, a 
compensable rating is denied.  

Due Process Requirements

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the VA is shown to have fully met the duty to 
assist the veteran in the preparation and development of his 
claims.  Following the receipt of his application in March 
1998, the complete VA rating examination was scheduled and 
conducted.  In May 1998, noting that the complete service 
medical records, to include dental records, had not been 
received, the RO informed the veteran of this and noted two 
unsuccessful attempts to secure these records from the 
service department.  He was informed that the RO would 
continue the effort to obtain these records and advised that, 
if he had copies of these records and would send them, it 
would expedite his claims.  In September 1998, pursuant to 
information from the veteran that more records were 
outstanding, it was noted that the RO would contact the 
service department about them.  The veteran was appropriately 
advised of the adverse rating decision on his claims and the 
right to appeal in October 1998.  The RO contacted the 
veteran regarding the progress of his claims by telephone in 
November 1998.  Some photographs that he sent in support of 
his claims were noted and requested.  He was also duly 
notified following the issuance of the statement of the case 
on the issues, to include his right to appeal to the Board 
and to submit additional evidence in support of his claims.  
Hence, the Board concludes that the objective of the Veterans 
Claims Assistance Act of 2000 has been met.  


ORDER

Service connection for residuals of oral surgery is denied.  

Service connection for a disorder manifested by hypoglycemia 
is denied.  

Service connection for residuals of a vasectomy is denied.  

Service connection for hiatal hernia is granted.  

Service connection for a disorder manifested by a fatty liver 
is denied.  

An evaluation in excess of no percent for residuals of 
cholecystectomy is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



